SEVERENS, Circuit Judge.
This cause comes from the same court and is like that of S. Jarvis Adams Company v. Knapp (just decided) 121 Fed. 34, in all particulars, and for the reasons given in our opinion in that case requires a like decision. The cases were argued and submitted together. The decree must be reversed, and remanded to the court below, with instructions to take further proceedings not inconsistent with the opinion of this court.
DAY, Circuit Judge, participated in the decision of this case.